TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00108-CV


Scarla Avery and Steven D. Avery, Appellants

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 227,670-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This is an accelerated appeal involving the termination of parental rights of appellant
Steven D. Avery to the child K.M.. (1) See Tex. Fam. Code Ann. § 263.405 (West 2008).  On
June 26, 2009, this Court granted counsel's motion to withdraw and ordered appellants to notify this
Court by July 6, 2009, whether they have hired new counsel or intend to proceed without
representation.  This Court further ordered appellants to make arrangements to pay for the clerk's
record and the reporter's record on or before July 20, 2009.  To date appellants have not responded
or otherwise complied with this Court's order, and the district clerk has informed this Court that
appellants have not made arrangements to pay for the clerk's record.  Accordingly, we dismiss the
instant appeal.  See Tex. R. App. P. 42.3(b)-(c).



						__________________________________________
						Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop
Dismissed
Filed:   July 24, 2009
1.   Appellant Scarla Avery is Steven D. Avery's mother and the grandmother of K.M.